DISMISS; and Opinion Filed November 2, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01279-CV

                         IN RE BOBBY GENE WOFFORD, Relator

                 Original Proceeding from the 291st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F-1053505-U

                             MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Bridges, and Justice Stoddart
                                   Opinion by Justice Bridges
       Relator filed this petition for writ of mandamus complaining that the trial court had

violated a ministerial duty in failing to grant his motion for judgment nunc pro tunc. Ordinarily a

claim that a judgment in a criminal case is inaccurate in failing to accurately reflect jail time

credit must be brought via a motion for judgment nunc pro tunc. See Ex parte Ybarra, 149
S.W.3d 147, 148 (Tex. Crim. App. 2004) (orig. proceeding); Ex parte Pena, 71 S.W.3d 336,

336–37 (Tex. Crim. App. 2002) (orig. proceeding). A writ of habeas corpus does not lie to

correct an inaccurate criminal judgment. Ex parte Patterson, 139 Tex. Crim. 489, 141 S.W.2d
319, 323 (1940) (orig. proceeding) (a mere irregularity in a judgment may be corrected by nunc

pro tunc proceeding, but “the matter was not a subject for the granting of the writ of habeas

corpus”) (citing Ex parte Beeler, 41 Tex. Crim. 240, 53 S.W. 857, 857 (1899)). When a trial

court fails to respond to a proper motion for entry of judgment nunc pro tunc, the petitioner may
seek relief in the court of appeals by way of petition for writ of mandamus. Ybarra, 149 S.W.3d

at 149.

          However, a claim that a petitioner is being held beyond the length of the sentence that

was assessed against him is a claim that he is being illegally confined in violation of his

constitutional rights and should be raised by a petition for writ of habeas corpus under Article

11.07 of the Texas Code of Criminal Procedure, even if the claim is one that would be

susceptible to nunc pro tunc correction during the time of the petitioner’s legally proper

confinement. See Ex parte Deeringer, 210 S.W.3d 616, 618 n.7 (Tex. Crim. App. 2006) (orig.

proceeding); Ybarra, 149 S.W.3d at 148 n.2. This Court may not address such complaints. See

Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding)

(“What the court of appeals tried to do was treat the original mandamus petition as a writ of

habeas corpus. We are the only court with jurisdiction in final post-conviction felony

proceedings.”). While the courts of appeals have concurrent mandamus jurisdiction with the

court of criminal appeals in some post-conviction proceedings, Padilla v. McDaniel, 122 S.W.3d
805, 808 (Tex. Crim. App. 2003) (forensic DNA testing), only the court of criminal appeals has

jurisdiction in final post-conviction habeas corpus proceedings. TEX. CODE CRIM. PROC. ANN.

art. 11.07 (West 2015); In re Turk, No. 14–09–00129–CR, 2009 WL 396197, at *1 (Tex. App.—

Houston [14th Dist.] Feb. 19, 2009, orig. proceeding) (mem. op.); In re Bailey, No. 14–06–

00841–CV, 2006 WL 2827249, at *1 (Tex. App.—Houston [14th Dist.] 2006, orig. proceeding)

(mem. op.); In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig.

proceeding). “Article 11.07 contains no role for the courts of appeals; the only courts referred to

are the convicting court and the Court of Criminal Appeals.” In re McAfee, 53 S.W.3d at 718.

          Although the relator has asserted his claim in the trial court in the form of a motion for

judgment nunc pro tunc, his complaint in this petition for writ of mandamus is that he has been

                                                 –2–
held beyond the period of his sentence and is being illegally confined. This Court does not have

jurisdiction over any matters related to such complaints; they must be raised with the court of

criminal appeals. We dismiss the petition.




                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE

151279F.P05




                                              –3–